TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00079-CR




                                Mark David Barshaw, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 62761, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due on April 3, 2009. The brief has not been received and

appellant’s retained attorney, Scott K. Stevens, did not respond to the Court’s notice that the brief

is overdue.

               The appeal is abated. The trial court shall conduct a hearing to determine whether

appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,

whether retained counsel has abandoned this appeal. Tex. R. App. P. 38.8(b)(2). The court shall

make appropriate findings and recommendations. A record from this hearing, including copies of

all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the

Clerk of this Court for filing as a supplemental record no later than June 30, 2009. Rule 38.8(b)(3).
                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: May 29, 2009

Do Not Publish




                                              2